                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

 FRANK “NITTY” SENSABAUGH,

         Plaintiff,

 v.                                                   Case No. 20-CV-1502

 MICHAEL KRZNARICH, et al.,

       Defendants.
_____________________________________________________________________________

          DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
            MOTION FOR PARTIAL JUDGMENT ON THE PLEADINGS


                                        INTRODUCTION

       Frank “Nitty” Sensabaugh alleges that he and others were engaged in a peaceful protest

when they entered onto Interstate 794 and blocked rush-hour traffic over the Hoan Bridge on the

evening of June 2, 2020. When Milwaukee County sheriff’s deputies tried to remove the protestors

from the highway, Nitty contends he was singled out, tackled, and arrested without justification.

       Nitty’s telling of these events is inaccurate, and his narrative avoids the actual reasons for

the officers’ actions and his arrest. But those are matters for a later stage of this case. The present

motion takes aim at a different aspect of the case: Nitty’s effort to hold Milwaukee County and a

Milwaukee County Sheriff’s Office supervisor, Captain Tricia Carlson, vicariously liable under

42 U.S.C. § 1983 for what occurred in connection with his arrest. Indeed, the claims against the

County and Captain Carlson fail as a matter of law, even assuming that the factual allegations in

Nitty’s complaint were true.

       Nitty’s theory against Captain Carlson—that she “ratified” the officers’ conduct by

reviewing and signing off on a report after the fact—has been rejected by the Seventh Circuit. And

                                                  1

          Case 2:20-cv-01502-LA Filed 10/27/20 Page 1 of 24 Document 11
the claim against the County is even weaker because there is no allegation, as there must be, that

any County policy, widespread practice, or policymaker caused the purported violation of Nitty’s

rights. Instead, all Nitty argues is that the County should have done something more to prevent the

individual defendants’ actions. Even if that were so, however, it is a patently insufficient ground

to hold a municipality liable under § 1983 because it would collapse the applicable standard of

fault into respondeat superior liability—the very result the Supreme Court has rejected and warned

against for decades.

       The real reason Nitty tries to shoehorn a claim against the County into his complaint—as

is revealed by his demands for relief—is that he seeks to insert the Court into rewriting the

Milwaukee County Sheriff’s Office’s policies regarding substantive law enforcement standards,

revamping its training and recruiting, restricting deputies’ ability to use force even when they face

threats and unlawful resistance, and overhauling its disciplinary procedures by issuing a sweeping

structural injunction against the County. Under the law, Nitty has no right to demand such

extraordinary relief. In the first place, he has no viable underlying claim against the County upon

which to base a request for an injunction. Furthermore, even if he did have such a claim, he still

has no standing to seek an injunction, and the order he proposes would violate principles of equity

and federalism established decades ago by the Supreme Court and reaffirmed many times since.

       For these reasons, and as is explained in greater detail below, this Court should grant partial

judgment on the pleadings dismissing Nitty’s claims against Milwaukee County and Captain

Carlson, including his request for injunctive relief against the County, pursuant to Rule 12(c) of

the Federal Rules of Civil Procedure.

                          NITTY’S CLAIMS AND ALLEGATIONS

       In his complaint, Nitty asserts claims under 42 U.S.C. § 1983 against two sets of

defendants. His initial claims are against the individual officers whom he identifies as having been
                                                 2

          Case 2:20-cv-01502-LA Filed 10/27/20 Page 2 of 24 Document 11
personally involved in his arrest and the surrounding events. But he also brings derivative claims

against Milwaukee County and a Sheriff’s Office supervisor on the theory that they “ratified” the

officers’ allegedly unconstitutional conduct after-the-fact.

        A.      Nitty’s Claims Against Officers Involved in the Events of June 2.

        Nitty alleges the following relevant facts, which are taken as true solely for purposes of

this motion. According to Nitty, after the death of George Floyd and amidst the nationwide protests

that followed, he began organizing protests in Milwaukee (and beyond). (Compl. (ECF No. 1-1)

¶¶ 3, 27.) While acknowledging that “a few protestors” have been “destructive,” Nitty asserts that

he and his supporters have been peaceful at all times. (Id. ¶¶ 28-29.)

        At about 6:15 pm on Tuesday, June 2, 2020, a group of protestors led by Nitty marched

onto Interstate 794 at the foot of the Hoan Bridge. (Id. ¶ 38.) As shown in the video cited in the

complaint, officers on the Sheriff’s Office’s Mobile Response Team (“MRT”) attempted to move

the protestors off the highway. (Id. ¶ 37 n.1.) 1

        Nitty claims that, in doing so, the officers singled him out and arrested him due to his race

and because he was exercising his First Amendment rights to protest. (Id. ¶¶ 8, 37.) According to

the complaint, Sergeant Sarah Byers, Deputy Sheriff Corie Richardson, and Sergeant Michael

Krznarich first used what Nitty alleges were “gas cannisters” on the protestors. (Id. ¶ 40.) 2 Then,

at Sergeant Krznarich’s direction, Deputy Sheriffs Brandon Rogers, Daniel Humphreys, and

Steven Haw took Nitty into custody. (Id. ¶¶ 42, 44, 45.) The deputies (it is not clear from the



1
  The complaint also alleges a separate incident on June 1, 2020. Nitty and other protestors were allegedly
walking home from a march when unidentified “law enforcement” personnel purportedly met them with an
armored vehicle, rushed them with batons, and “severely tear gassed” Nitty and others. (Compl. ¶¶ 30-36.)
There is no allegation, however, that the defendant officers were involved in this incident, and Nitty does
not assert any claims against them based on the events of June 1.
2
  Defendants deny that tear gas was used at any point during the events surrounding plaintiff’s arrest.
(Answer (ECF No. 6) ¶¶ 102-103.)
                                                    3

             Case 2:20-cv-01502-LA Filed 10/27/20 Page 3 of 24 Document 11
complaint which one or ones) allegedly “body slammed” Nitty, piled on top of him, and caused

his arms and hand to bleed. (Id. ¶¶ 9, 46.) An unidentified deputy allegedly pointed a firearm at

him. (Id. ¶ 43.) Nitty alleges he was initially placed in handcuffs that were too tight. (Id. ¶¶ 9, 47.)

Nitty was arrested, placed in the back of a squad car, taken to the hospital for treatment of his

injuries, and then to a Sheriff’s Office facility for questioning. (Id. ¶¶ 46, 57, 58.) Nitty claims that

Sergeant Krznarich falsely prepared a report stating that he had seen Nitty holding and swinging a

glass bottle and that he saw a broken bottle on the ground and broken glass in Nitty’s backpack

following his arrest. (Id. ¶ 59.)

        Nitty asserts four claims against the officers arising from their alleged conduct on June 2. Count

One claims that they “retaliated” against Nitty for exercising his First Amendment right of speech

and protest. (Id. ¶ 69.) Count Two charges that the officers used “excessive force” and “unlawfully

arrest[ed]” Nitty when he “did not commit a crime” and “did not pose a threat” to anyone, in

violation of the Fourth Amendment. (Id. ¶¶ 76, 78, 79.) Count Three claims they “racially profiled”

Nitty, arresting him “because he is an African American,” in violation of the Fourteenth

Amendment’s equal protection clause. (Id. ¶ 85.) Finally, Count Four alleges that the officers had

a duty to intervene but failed to do so with “deliberate indifference” to Nitty’s constitutional rights.

(Id. ¶¶ 91, 95.)

        B.         The “Ratification” Claim Against Captain Carlson and Milwaukee County.

        Piggybacking on his four core claims against the officers allegedly involved in the arrest

on June 2, Nitty also asserts a further, derivative claim against Captain Tricia Carlson and

Milwaukee County. There is no allegation that Captain Carlson was present or personally involved

in Nitty’s arrest, nor that she directed it or even knew about it at the time. Instead, Nitty alleges

only that she reviewed and approved Sergeant Krznarich’s report after the fact and thus supposedly



                                                    4

             Case 2:20-cv-01502-LA Filed 10/27/20 Page 4 of 24 Document 11
“ratified [Krznarich’s] lies,” although there is no allegation that she knew or had any reason to

know the report was (allegedly) inaccurate. (Id. ¶ 60.)

       The allegation against Milwaukee County is even more conclusory. There is no assertion

that any County policy or policymaker was responsible for the events of June 2 or that Carlson’s

supposed misconduct was somehow imputable to the County. Yet, Count Five of the complaint

asserts a claim directly against both Carlson and Milwaukee County for violating Nitty’s

constitutional rights through “ratification.” (Id. ¶¶ 97-100.)

       C.      Nitty’s Demand for Injunctive Relief Against the County.

       As noted above, the first four counts of the complaint are directed solely at the officers who

were supposedly personally involved in the events of June 2. Although Milwaukee County is not

named as a defendant in any of those counts, Nitty nevertheless alleges that the County “never

should have allowed [the June 2] attack to occur.” (Id. ¶ 10.) And he ends each of these counts

with a demand for “injunctive relief to have Milwaukee County implement and enforce

constitutional policies to prevent further unlawful conduct by the Defendants.” (Id. ¶¶ 74, 82, 89,

96.)

       What Nitty is demanding becomes clearer in Count Six, which takes his complaint one

very large and unsupported step further. In Count Six, Nitty asks the Court to “adopt and enforce”

a sweeping structural injunction “to prevent future violations of Frank Nitty’s and all peoples’

constitutional rights.” (Id. ¶ 114.) His proposed injunction, spanning seven single-spaced pages,

makes misplaced assumptions about current practices and would rewrite the policies of the




                                                  5

            Case 2:20-cv-01502-LA Filed 10/27/20 Page 5 of 24 Document 11
Milwaukee County Sheriff’s Office. 3 For example, Nitty seeks to impose the following

requirements:

        •   The Milwaukee County Sheriff’s Office must declare that it is, in Nitty’s words, “an
            anti-racist and anti-discriminatory law enforcement department” and require the
            members of its force to be “anti-racist, anti-discriminatory public servants.” (Id. ¶ 114,
            Section A, Purpose.)

        •   With narrow exceptions, sheriff’s deputies in carrying out their duties “shall not rely to
            any degree” on a person’s “race, color, ethnicity, national origin, economic status,
            sexual orientation, gender identity or expression, age, gender, religion, limited English
            proficiency, disability, or housing status.” The ban on “bias based profiling” adds to
            this list ancestry, marital status, political affiliation, cultural group, and “any other
            identifiable characteristics of an individual rather than the behavior of that individual.”
            (Id. ¶ 114, Section A, Policy.)

        •   Nitty’s proposed order would revamp the Sheriff’s Office’s continuing education
            program and the training of new recruits. It expressly endeavors to “exceed[ the]
            requirements established by the state of Wisconsin Law Enforcement Standards Board
            (LESB) and the Training and Standards Bureau” with the goal of ensuring that
            “deputies are verifiably competent with all department policies and with the principles
            of anti-racism and anti-discrimination.” To that end, it mandates annual training and an
            annual written exam, the results of which will be published. Every deputy must display
            “excellency in anti-racism and anti-discrimination, cultural competency, de-escalation,
            and communication”—all undefined terms. (Id. ¶ 114, Section B.)

        •   Nitty also seeks to revamp the Sheriff’s Office’s use-of-force procedures and policies
            by, for example, requiring a warning before the use of any force. (Id. ¶ 114, Section C.)
            Deputies may never use non-lethal force, including tear gas, pepper spray, and rubber
            bullets, “at close range or aimed at sensitive areas.” Any weapons “designed to
            disorientate” are likewise prohibited. (Id. ¶ 114, Section F.)

        •   Deputies must always wear a body camera. (Id. ¶ 114, Section G.)

        •   A deputy who observes another deputy using what the observing deputy “believes or
            knows” to be excessive force “based on his MCSO anti-racist training” has a duty to
            intervene, or else he “demonstrates a lack of courage” and violates Sheriff’s office
            policies and “well established law.” (Id. ¶ 114, Section D.)



3
 In Wisconsin, of course, the Milwaukee County Sheriff is a separate, duly elected constitutional officer
whose powers and duties include, among other things, the maintenance of law and order. See Wisconsin
Constitution, Art. VI, Section 4; Wisconsin Prof’l Police Ass’n. v. Dane County, 106 Wis. 2d 303, 309-11,
316 N.W.2d 656, 659-60 (Wis. 1982); Andreski v. Indus. Comm’n, 261 Wis. 234, 240, 52 N.W.2d 135,
137-38 (Wis. 1952).
                                                   6

            Case 2:20-cv-01502-LA Filed 10/27/20 Page 6 of 24 Document 11
       •   The Sheriff’s Office must have a presumption in favor of issuing citations instead of
           making arrests. Any custodial arrest must be cleared by a lawyer. (Id. ¶ 114, Section
           E.)

       •   A deputy who violates these new policies is subject to a three-strikes rule leading to
           termination, and where substantial bodily injury or death results, immediate
           termination is mandatory. (Id. ¶ 114, Sections C, D, E, F, G.)

                                   PROCEDURAL HISTORY

       Nitty originally filed his complaint in the Milwaukee County Circuit Court on August 27,

2020. Defendants timely removed this action pursuant to 28 U.S.C. §§ 1441 and 1446 on

September 28, 2020. (ECF No. 1.) Defendants filed their answer to the complaint on October 5,

2020. (ECF No. 6.)

                                       LEGAL STANDARD

       A party may file a Rule 12(c) motion “after the pleadings are closed—but early enough not

to delay trial.” Fed. R. Civ. P. 12(c). Failure to state a claim upon which relief can be granted is an

appropriate ground for such a motion. Fed. R. Civ. P. 12(h)(2)(B). A Rule 12(c) motion

challenging the legal sufficiency of the complaint is “governed by the same standards as a motion

to dismiss for failure to state a claim under Rule 12(b)(6).” Adams v. City of Indianapolis, 742

F.3d 720, 727-28 (7th Cir. 2014). Well-pled factual allegations are accepted as true at the pleading

stage, but legal conclusions are insufficient to survive a Rule 12(b)(6) challenge. Id. at 728

(citations omitted). Equally insufficient are “threadbare recitals of the elements, supported by mere

conclusory statements.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The complaint

must instead “state a claim to relief that is plausible on its face.” Id. (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).

       Additionally, as is explained below with particular attention to the allegations in this case,

since “the issue of standing dictates whether this Court has subject matter jurisdiction over the

case, it is an appropriate subject for a motion for judgment on the pleadings.” Milwaukee Prof’l

                                                  7

           Case 2:20-cv-01502-LA Filed 10/27/20 Page 7 of 24 Document 11
Fire Fighters Ass’n v. City of Milwaukee, 869 F. Supp. 633, 640 (E.D. Wis. 1994) (citations

omitted); see also Fed. R. Civ. P. 12(h)(3) (recognizing that an absence of subject-matter

jurisdiction may be raised at any time). 4 A facial challenge to standing requires a court only to

look to the complaint and determine whether the plaintiff has alleged an adequate basis for

jurisdiction. See Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 443 (7th Cir. 2009).

As under Rule 12(b)(6), the plaintiff’s factual allegations are taken as true for purposes of the

motion. Id. at 444.

        Under these controlling standards, Nitty’s claims against Milwaukee County and Captain

Carlson fall short, and the dismissal of those claims is appropriate pursuant to Rule 12(c).

                                             ARGUMENT

        To be clear, defendants dispute the entirety of Nitty’s complaint on both the law and the

facts. (See Answer (ECF No. 6).) This Rule 12(c) motion, however, takes aim only at the claims

against Milwaukee County and Captain Carlson. As demonstrated below, those claims fail as a

matter of law on the face of the pleadings because Nitty does not allege the basic elements of

ratification under § 1983. Further, since Nitty has no underlying claim against the County, he has

no basis upon which to request injunctive relief against the County. In the alternative, even if Nitty

had a legally viable claim for ratification against the County, his claim for injunctive relief should

still be dismissed under long-standing Supreme Court and Seventh Circuit precedent because he

has no standing and no equitable basis to pursue it.




4
  Some district courts in this circuit have treated a post-answer challenge to standing or jurisdiction as a
motion under Rule 12(b)(1) rather than 12(c). See, e.g., Consolidated Paving, Inc. v. County of Peoria, No.
10-cv-1045, 2012 WL 13001935, at *3 (C.D. Ill. Aug. 28, 2012). Either way, the governing legal standard
is the same.
                                                     8

           Case 2:20-cv-01502-LA Filed 10/27/20 Page 8 of 24 Document 11
I.     NITTY FAILS TO STATE A CLAIM AGAINST MILWAUKEE COUNTY AND
       CAPTAIN CARLSON.

       Nitty’s claims against Milwaukee County and Captain Carlson fail to allege any facts that

could plausibly support a ratification claim under § 1983.

       A.      The Complaint Does Not Allege Any Facts to Support the Claim That Captain
               Carlson “Ratified” Any Unconstitutional Conduct.

       To state a claim under § 1983, a plaintiff must plausibly allege that the defendant bears

“personal responsibility” for the claimed constitutional violation. Crowder v. Lash, 687 F.2d 996,

1005 (7th Cir. 1982). It is not enough to claim that the defendant was (like Carlson) merely a

supervisor of others who allegedly acted unconstitutionally, even if she is alleged to have been

negligent in her oversight role. Rascon v. Hardiman, 803 F.2d 269, 273-74 (7th Cir. 1986). Instead,

the defendant must have “knowingly, willfully, or at least recklessly caused the alleged deprivation

by his action or failure to act.” Id. at 274. “Without a showing of direct responsibility for the

improper action, liability will not lie against a supervisory official.” Id. at 273 (quoting Wolf-Lillie

v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983)). In short, supervisors do not have respondeat

superior liability under § 1983. Kernats v. O’Sullivan, 35 F.3d 1171, 1182 (7th Cir. 1994).

       Instead, to hold a supervisor liable, the plaintiff generally must establish that she acted or

failed to act with “deliberate or reckless disregard” of the plaintiff’s constitutional rights or that

the unconstitutional conduct took place “at her direction” or “with her knowledge and consent.”

Crowder, 687 F.2d at 1005. Here, Nitty does not claim that Captain Carlson directed, participated

in, or even knew about the events of June 2 as they were taking place. Instead, he asserts that she

“ratified” the defendant officers’ allegedly illegal conduct only after the fact when she reviewed

and approved Sergeant Krznarich’s report of the incident. (Compl. ¶¶ 60, 99.)

       Ratification is a potentially viable theory of § 1983 liability in limited circumstances

“where a supervisor, with knowledge of a subordinate’s conduct, approves of the conduct and the

                                                   9

            Case 2:20-cv-01502-LA Filed 10/27/20 Page 9 of 24 Document 11
basis for it.” Kernats, 35 F.3d at 1182 (citing City of St. Louis v. Praprotnik, 485 U.S. 112, 127

(1988)). But, as this formulation makes clear, merely signing off on the conduct alone is

insufficient. The supervisor must also know about and approve of the unconstitutional basis for

the subordinate’s actions. See Darchak v. City of Chicago Bd. of Educ., 580 F.3d 622, 630 (7th

Cir. 2009) (rejecting ratification claim absent evidence that the supervisor “was aware of any

potential retaliatory basis” for the subordinate’s action). Moreover, the Seventh Circuit has held

that ex post facto approval of a subordinate’s conduct “is not the type of involvement in a

constitutional violation that gives rise to § 1983 liability” against the supervisor. Kernats, 35 F.3d

at 1182-83 (rejecting ratification claim where supervisor allegedly tried to justify subordinate’s

illegal conduct “several days later”).

       Here, Nitty alleges only that Captain Carlson “reviewed and approved Sgt. Krznarich’s

report and ratified his unconstitutional conduct.” (Compl. ¶ 99.) Even assuming for argument’s

sake that Krznarich’s conduct was unconstitutional, the claim against Carlson is legally deficient.

The allegation that she “ratified” her subordinate’s conduct is conclusory, a “threadbare recital” of

the elements entitled to no weight. Adams, 742 F.3d at 727-28. Beneath that bare conclusion, there

are no alleged facts that could plausibly establish ratification. In the first place, Nitty does not

allege that Carlson knew or even had reason to suspect that Krznarich’s report contained “lies,” as

Nitty alleges. (Compl. ¶ 59.) On the contrary, the report on its face appeared to justify Nitty’s

arrest. (See id.) Thus, Nitty does not and cannot allege that Carlson knew or approved of the

allegedly unconstitutional basis for Krznarich’s conduct (supposed racism and retaliation), as

required by Kernats and Darchak.

       Furthermore, even setting that deficiency aside, Nitty admits that Captain Carlson did not

review and approve of Sergeant Krznarich’s report—the alleged act of ratification—until after



                                                 10

         Case 2:20-cv-01502-LA Filed 10/27/20 Page 10 of 24 Document 11
Nitty’s arrest and the surrounding events had already taken place. (Compl. ¶ 60.) This kind of ex

post facto approval cannot support a ratification claim under Kernats. And, to the extent Nitty

relies on his contention that Carlson “never should have allowed [the June 2] attack to occur,” id.

¶ 10, that, too, is insufficient. A “fail[ure] to stop” unlawful conduct or “to take corrective action”

does not give rise to § 1983 liability. Cygnar v. City of Chicago, 865 F.2d 827, 847 (7th Cir. 1989).

“That argument if accepted would convert every public employee’s action that a plaintiff wished

to challenge into the action of the employer,” effectively creating respondeat superior liability,

which the Supreme Court has repeatedly and consistently rejected. Gernetzke v. Kenosha Unified

Sch. Dist. No. 1, 274 F.3d 464, 468-69 (7th Cir. 2001). For these reasons, Nitty’s complaint fails

to state a plausible claim against Captain Carlson.

       B.      The Complaint Does Not Allege Any Wrongdoing by Milwaukee County.

       Nitty’s ratification claim against Milwaukee County is on even less solid footing. The

Supreme Court held in Monell v. Department of Social Services, 436 U.S. 658 (1978), and has

reaffirmed many times since, that “a municipality cannot be held liable under § 1983 on a

respondeat superior theory.” Id. at 691. Instead, “under § 1983, local governments are responsible

only for ‘their own illegal acts.’” Connick v. Thompson, 563 U.S. 51, 60 (2011). Plaintiffs seeking

to hold a municipality liable must prove that “action pursuant to official municipal policy caused

their injury.” Id. These fault and causation requirements prevent federal courts from engaging in

“an endless exercise of second-guessing” local governments, which would raise “serious questions

of federalism.” City of Canton v. Harris, 489 U.S. 378, 392 (1989).

       To establish municipal liability under § 1983, a plaintiff must normally show: “(1) an

express policy that causes a constitutional deprivation when enforced; (2) a widespread practice

that is so permanent and well-settled that it constitutes a custom or practice; or (3) an allegation

that the constitutional injury was caused by a person with final policymaking authority.” Waters
                                                  11

         Case 2:20-cv-01502-LA Filed 10/27/20 Page 11 of 24 Document 11
v. City of Chicago, 580 F.3d 575, 581 (7th Cir. 2009). This standard distinguishes acts of the

municipality itself from those of its employees, which is a vital distinction because “units of local

government are responsible only for their policies rather than misconduct by their workers.” Id.

       Nitty does not allege that any express policy or widespread practice of Milwaukee County

caused his alleged constitutional injuries. His only route to establishing municipal liability is

therefore to show that his injuries were caused by an individual with final policymaking authority.

He attempts to do so by claiming that the County “ratified” Sergeant Krznarich’s report and alleged

unconstitutional conduct. (Compl. ¶ 99.) But, to establish § 1983 liability against a municipality

based on a ratification theory, a plaintiff must show that “a municipal official with final

policymaking authority approved the subordinate’s decision and the basis for it.” Baskin v. City of

Des Plaines, 138 F.3d 701, 705 (7th Cir. 1998). A policymaker must be “at the apex of authority

for the action in question.” Vodak v. City of Chicago, 639 F.3d 738, 748 (7th Cir. 2011). To be

clear, “a municipality is not liable merely because the official who inflicted the alleged

constitutional injury had the discretion to act on its behalf; rather, the official in question must

possess final authority to establish municipal policy with respect to the challenged action.”

Fiorenzo v. Nolan, 965 F.2d 348, 351 (7th Cir. 1992).

       Nitty’s ratification claim against Milwaukee County is premised on Captain Carlson’s

alleged ratification of Sergeant Krznarich’s supposed unconstitutional conduct. (Compl. ¶¶ 97-

100.) As such, Nitty’s claim against the County suffers from the same deficiencies as his claim

against Carlson herself: Nitty does not allege that Carlson (or the County) approved or even knew

about the alleged unconstitutional basis for the officers’ conduct on June 2, and, in any event,

Carlson’s review and approval of Krznarich’s report took place after the fact and thus cannot give

rise to § 1983 liability. Kernats, 35 F.3d at 1182-83. To the extent Nitty contends the County



                                                 12

         Case 2:20-cv-01502-LA Filed 10/27/20 Page 12 of 24 Document 11
should have done more to prevent his alleged injuries—e.g., by requiring deputies to wear body

cameras (Compl. ¶ 60)—that is insufficient to ground a § 1983 claim under Monell and its

progeny. See Canton, 489 U.S. at 392 (rejecting a standard that asks only whether the municipality

could have done more because it “would result in de facto respondeat superior liability on

municipalities”).

       But there is also a further, more fundamental flaw with Nitty’s claim against the County:

nowhere does he allege any facts suggesting that Captain Carlson—a mid-level supervisor within

the Sheriff’s Office—had final policymaking authority concerning the challenged actions on June

2. The only individuals identified in the complaint as even potential policymakers are Sheriff

Lucas, Dr. Ball, and Atty. Zillig. (Compl. ¶¶ 22-24.) But Nitty does not assert that they were

involved in or ratified the events of June 2 in any way. Thus, the complaint does not plausibly

allege—indeed, it does not even attempt to allege—that “a municipal official with final

policymaking authority approved the subordinate’s decision and the basis for it.” Baskin, 138 F.3d

at 705. For these reasons, the claim against the County also cannot stand.

       C.      Because Nitty Has No Underlying Claim Against Milwaukee County, He Has
               No Basis for an Injunction Against the County.

       In addition to the ratification claim against Carlson and Milwaukee County in Count Five

of the complaint, Nitty also requests “prospective injunctive relief” against the County in a separate

Count Six. (Compl. ¶¶ 101-114.) Similarly, Nitty appends to Counts One through Four a separate

request for “injunctive relief to have Milwaukee County implement and enforce constitutional

policies to prevent further unlawful conduct by the Defendants,” even though none of those four

counts is asserted against the County. (Id. ¶¶ 74, 82, 89, 96.)

       “An injunction is a type of remedy…, as distinct from an underlying claim for relief.”

Onyango v. Downtown Entertainment, LLC, 525 Fed. Appx. 458, 460 (7th Cir. 2013) (non-


                                                 13

         Case 2:20-cv-01502-LA Filed 10/27/20 Page 13 of 24 Document 11
precedential order) (citations omitted). Therefore, a request for an injunction is not properly

denominated as a separate count; whether a plaintiff is entitled to an injunction depends on whether

he prevails on his underlying substantive claim (as well as the other prerequisites for injunctive

relief). See id. As a result, when a plaintiff fails to state a substantive claim, whether under § 1983

or otherwise, dismissal of his request for injunctive relief follows as a matter of course. See, e.g.,

Davenport v. Giliberto, No. 11-CV-6855, 2013 WL 5432822, at *6 (N.D. Ill. Sep. 30, 2013) (“As

the undisputed evidence defeats [plaintiff’s] substantive claims, there is no basis to enjoin the

officers’ activities.”), aff’d, 566 Fed. Appx. 525 (7th Cir. 2014).

       Under this case law and as a simple matter of logic, because Nitty’s substantive claim

against the County fails, his request for injunctive relief against the County also fails. For the

foregoing reasons, the Court should dismiss Counts Five and Six of the complaint, as well as

Counts One through Four insofar as they seek injunctive relief against Milwaukee County.

II.    EVEN IF NITTY STATED A CLAIM AGAINST THE COUNTY, HE WOULD
       HAVE NO STANDING AND NO RIGHT TO SEEK THE INJUNCTIVE RELIEF
       DEMANDED IN THE COMPLAINT.

       In the alternative, even if Nitty had stated a plausible substantive claim against Milwaukee

County under § 1983, he still would have no standing and no right, as a matter of law, to seek the

sweeping, structural injunction demanded in the complaint.

       A.      Federal Law Strictly Limits the Availability of Injunctive Relief Against
               Municipalities.

               1.      Standing and Equitable Limits on Injunctions in Light of O’Shea v.
                       Littleton.

       For decades the Supreme Court has enforced strict limitations on the ability of a plaintiff

to obtain injunctive relief against a local government under § 1983 and similar laws. Indeed, in

O’Shea v. Littleton, 414 U.S. 488 (1974), the Court articulated important standing and equitable

restraints on the availability of such injunctions. The plaintiff class in O’Shea claimed they were

                                                  14

         Case 2:20-cv-01502-LA Filed 10/27/20 Page 14 of 24 Document 11
the victims of discriminatory enforcement of the criminal law and sought an injunction against the

responsible local officials. Id. at 490–92. The Supreme Court upheld the district court’s dismissal

of the lawsuit. Id. at 493. The Court held that the complaint fundamentally “failed to satisfy the

threshold requirements imposed by Art. III of the Constitution,” which mandates “an actual case

or controversy” to invoke the jurisdiction of the federal courts. Id. To have standing to seek an

injunction, a plaintiff must allege that he is “immediately in danger of sustaining some direct

injury” that is “both ‘real and immediate,’” not merely “’conjectural’ or ‘hypothetical.’” Id. at 494.

The Court clarified that “[p]ast exposure to illegal conduct does not in itself show a present case

or controversy regarding injunctive relief … if unaccompanied by any continuing, present adverse

effects.” Id. at 495–96.

       In O’Shea, the prospect of future injury to the plaintiffs “rest[ed] on the likelihood that

respondents will again be arrested for and charged with violations of the criminal law and will

again be subjected to bond proceedings, trial, or sentencing before petitioners.” Id. at 496. The

Court concluded that “attempting to anticipate” whether this prospect would ever come to pass

“takes us into the area of speculation and conjecture.” Id. Moreover, the Court “assume[d] that

[plaintiffs] will conduct their activities within the law and so avoid prosecution and conviction as

well as exposure to the challenged course of conduct.” Id. at 497. For these reasons, the plaintiffs

in O’Shea lacked standing to seek an injunction. Id. at 498–99.

       The Court also gave a second reason for the dismissal of the complaint: even if the plaintiffs

had presented a constitutional case or controversy, there was no “adequate basis for equitable

relief.” Id. at 499. The “necessarily conjectural nature of the threatened injury to which respondents

are allegedly subjected” did not qualify as a “substantial and immediate irreparable injury”

necessary for issuance of an injunction. Id. at 502. Further, “principles of equity, comity, and



                                                 15

         Case 2:20-cv-01502-LA Filed 10/27/20 Page 15 of 24 Document 11
federalism … preclude[d] equitable intervention.” Id. at 499. According to the Court, the plaintiffs

were requesting “nothing less than an ongoing federal audit of state criminal proceedings,” id. at

500, which would be “a major continuing intrusion of the equitable power of the federal courts …

in sharp conflict with the principles of equitable restraint” it has long emphasized, id. at 502.

               2.      The Limits on Injunctions of O’Shea as Applied in Rizzo v. Goode and
                       City of Los Angeles v. Lyons.

                       a.      Rizzo v. Goode.

       The Court applied these same principles in Rizzo v. Goode, 423 U.S. 362 (1976), to block

an injunction against the Philadelphia police department that sought under § 1983 to “overhaul[ ]

police disciplinary procedures.” Id. at 373. The plaintiff classes presented evidence (which the

Court accepted arguendo) of sixteen incidents during a single year when Philadelphia police

officers violated citizens’ constitutional rights. Id. at 368. On four of those occasions, the

department received citizen complaints but took no action against the offending officers. Id.

Plaintiffs construed this as a “pervasive pattern” of unconstitutional conduct, particularly directed

against minority citizens. Id. at 366.

       The district court granted a more limited injunction than the one requested by the plaintiffs,

and the court of appeals affirmed. Id. at 364–66. But the Supreme Court reversed, holding that the

plaintiffs lacked standing to seek an injunction. Id. at 372–73. The principles announced in O’Shea,

including the rule that illegal conduct in the past does not in itself create a case or controversy

concerning the prospect of future injury, applied in Rizzo “with even more force.” Id. at 372. That

was because the claimed threat of “real and immediate” injury depended on “what one of a small,

unnamed minority of policemen might do to them in the future.” Id. This allegation was “even

more attenuated” than the prospect of injury in O’Shea and was therefore, a fortiori, insufficient

to create a justiciable controversy under Article III. Id.

                                                  16

         Case 2:20-cv-01502-LA Filed 10/27/20 Page 16 of 24 Document 11
        Moreover, the Court in Rizzo concluded (as it did earlier in O’Shea) that even if the

plaintiffs had standing, there was no equitable basis for the requested injunction against the

municipal authorities. Id. at 377–80. It emphasized that an injunction should be granted only

“sparingly” and “in the most extraordinary circumstances.” Id. at 378–79. The sweeping injunction

sought in Rizzo, which rested on the conduct of a small number of officers, violated the traditional

equitable rule that “the nature of the violation determines the scope of the remedy.” Id. at 378.

        Additionally, according to the Court in Rizzo, “important considerations of federalism”

militated against the injunction. Id. “When a plaintiff seeks to enjoin the activity of a government

agency,” he must contend with the “well-established rule that the Government has traditionally

been granted the widest latitude in the ‘dispatch of its own internal affairs.’” Id. at 378–79. This

rule applies even more forcefully within a system governed by principles of federalism. Id. at 379.

Federal courts must give these principles due consideration when deciding “the availability and

scope of equitable relief.” Id. “When it injected itself by injunctive decree into the internal

disciplinary affairs of [a] state agency,” the district court in Rizzo “departed from these precepts.”

Id. at 380.

                       b.      City of Los Angeles v. Lyons.

        The Supreme Court expounded on these same principles in City of Los Angeles v. Lyons,

461 U.S. 95 (1983). There, the plaintiff claimed that four Los Angeles police officers had placed

him in a chokehold without provocation or justification. Id. at 97–98. His complaint against the

officers and the City of Los Angeles sought both damages and declaratory and injunctive relief.

Id. at 98. The district court initially granted judgment on the pleadings in favor of the City on the

injunctive and declaratory claims, but the court of appeals reversed. Id. at 98–99. On remand, the

district court entered a preliminary injunction enjoining the use of chokeholds absent a threat of



                                                 17

          Case 2:20-cv-01502-LA Filed 10/27/20 Page 17 of 24 Document 11
death or serious bodily injury; the injunction also imposed an improved training program, regular

reporting, and record keeping. Id. at 99–100. The court of appeals affirmed. Id. at 100.

       But the Supreme Court reversed because it held that “the federal courts are without

jurisdiction to entertain [the plaintiff’s] claim for injunctive relief.” Id. at 101. Following O’Shea

and Rizzo, the Court concluded that the plaintiff lacked Article III standing to seek equitable relief.

Id. at 105–10. The County found unpersuasive his asserted threat of future injury because it

depended on a hypothetical prediction that some officer might again stop him and use a chokehold

illegally without provocation. Id. at 105. His further allegation that “the police in Los Angeles

routinely apply chokeholds … [fell] far short” of establishing a case or controversy. Id. As the

Court explained:

       In order to establish an actual controversy in this case, Lyons would have had not only to
       allege that he would have another encounter with the police but also to make the incredible
       assertion either, (1) that all police officers in Los Angeles always choke any citizen with
       whom they happen to have an encounter, whether for the purpose of arrest, issuing a
       citation or for questioning or, (2) that the City ordered or authorized police officers to act
       in such manner.

Id. at 105–06 (emphasis added). Even if “among the countless encounters” between citizens and

police “there will be certain instances in which strangleholds will be illegally applied,” it was “no

more than conjecture” to suggest that this exposed the plaintiff to a real and immediate threat of

future unconstitutional injury. Id. at 108.

       Moreover, even if the plaintiff in Lyons had standing, the Court explained that the lack of

a real and immediate threat meant he had no equitable basis to obtain an injunction. Id. at 111. The

Court reiterated that “principles of equity, comity and federalism … should inform the judgment

of federal courts when asked to oversee state law enforcement authorities.” Id. at 112. These

principles “counsel[ ] restraint in the issuance of injunctions against state officers.” Id. Overseeing

the continuing conduct of state law enforcement authorities “is not the role of a federal court absent


                                                    18

         Case 2:20-cv-01502-LA Filed 10/27/20 Page 18 of 24 Document 11
far more justification than [the plaintiff] has proffered in this case.” Id. at 113. On all of these

bases, the Court denied the injunctive relief sought by the plaintiff.

                3.     The Seventh Circuit Adheres Closely to O’Shea, Rizzo, and Lyons.

        O’Shea, Rizzo, and Lyons require the same result here with respect to the injunctive relief

sought by Nitty. All three cases strictly limit the availability of sweeping injunctions against a

municipality like the one Nitty seeks here, and the Seventh Circuit has adhered closely to these

limitations in numerous decisions. See, e.g., Lopez-Aguilar v. Marion County Sheriff’s Dept., 924

F.3d 375, 393–98 (7th Cir. 2019) (reversing district court’s entry of injunction because plaintiff

lacked standing under O’Shea, Rizzo, and Lyons); Simic v. City of Chicago, 851 F.3d 734, 738–39

(7th Cir. 2017) (finding lack of standing to seek injunctive relief); Palmer v. City of Chicago, 755

F.2d 560, 578 (7th Cir. 1985) (“The Federal courts have no business whatsoever, meddling in or

attempting to control the daily maintenance and administration of the [Chicago Police Department]

and the Cook County State’s Attorney’s Office, absent a clear and defined constitutional

violation.”).

        B.      Nitty Lacks Standing to Seek an Injunction Against Milwaukee County.

        Nitty lacks Article III standing to seek the injunctive relief against the County demanded

in the complaint. “To have standing, a plaintiff must allege and ultimately show: (1) an injury in

fact, (2) a sufficient causal connection between the injury and the conduct complained of, and (3) a

likelihood that the injury will be redressed by a favorable decision.” Simic, 851 F.3d at 738

(citation omitted). Nitty does not plausibly allege any of these three elements.

        First, the injury-in-fact requirement, discussed at length above, demands a “real and

immediate” threat of a future violation of the plaintiff’s constitutional rights. O’Shea, 414 U.S. at

494. This doctrine serves the important role of “preventing courts from undertaking tasks assigned

to the political branches.” Lewis v. Casey, 518 U.S. 343, 357 (1996). Nitty’s entire complaint is
                                                 19

          Case 2:20-cv-01502-LA Filed 10/27/20 Page 19 of 24 Document 11
premised on the alleged excessive force and other supposed misconduct of a small number of

officers on a single occasion. That may be enough, if true, to give Nitty standing to seek damages

for his alleged past injuries, but it does not create a live case or controversy regarding any

anticipated future harm to Nitty. See id. at 495–96. As the Court held in Rizzo, conjecture about

what individual, unnamed law enforcement officers might do to the plaintiff in the future is

hypothetical and too “attenuated” to confer standing regarding injunctive relief against a

municipality. 423 U.S. at 372. Moreover, this Court must assume that Nitty will “conduct [his]

activities within the law,” O’Shea, 414 U.S. at 497, and thus avoid confrontations like the one that

took place when Nitty and his fellow protestors blocked rush-hour traffic on Interstate 794 on the

evening of June 2.

       Nor do Nitty’s general allegations about the Sheriff’s Office’s use of “riot control agents”

suffice to confer standing. (See Compl. ¶¶ 102–13.) In the first place, Nitty does not plausibly

claim that the County has any widespread policy or practice of using these agents in an

unconstitutional manner. He merely points to a discrete instance when individual deputies

allegedly did so on June 2 (as well vaguely alleging use of agents by some unidentified officers on

June 1). (See Compl. ¶¶ 34–36, 40.) Rizzo rejected a similar effort to infer a “pervasive pattern” of

unconstitutional conduct from a few discrete instances. 423 U.S. at 366. The Court was even

clearer in Lyons that an allegation that officers “routinely” use excessive force (in that case,

chokeholds) “falls far short” of Article III’s demands. 461 U.S. at 105. Likewise, Nitty’s general

claim that the County “now has notice” of defendants’ alleged conduct “as well as the use of

chemical agents in unconstitutional fashion” falls far short. (Compl. ¶ 107.)

       Second, Nitty does not allege a “sufficient causal connection” between his injuries and any

supposed misconduct by the County. Simic, 851 F.3d at 738. As discussed above, a municipality



                                                 20

         Case 2:20-cv-01502-LA Filed 10/27/20 Page 20 of 24 Document 11
is potentially liable under § 1983 only for its own illegal acts, and not simply because its employees

allegedly behaved illegally on a given occasion. See Connick, 563 U.S. at 60. Nitty does not point

to any policy or custom on the part of the County that caused his alleged injuries.

       Third, and relatedly, the requested injunction against the County would not redress Nitty’s

claimed fear of future injury at the hands of hypothetical future deputies. Many of Nitty’s proposed

policy terms are undefined and so vague as to be incapable of enforcement. For instance, while

racial equity and health is a policy goal that Milwaukee County affirmatively embraces, the

concept of “anti-racism” is subject to varying definitions, as is the question of what training would

be required to verify that the Sheriff’s Office and its deputies are sufficiently informed about

related principles. (See Compl. ¶ 114.) If all Nitty means is that the Sheriff’s Office must honor

the Constitution’s prohibition on racial discrimination, on the other hand, then his proposed

injunction is effectively an order to “obey the law,” which would violate the specificity

requirement of Fed. R. Civ. P. 65(d)(1) and would be futile. See Alcocer v. Bulloch County Sheriff’s

Office, No. CV 615-94, 2017 WL 227793, at *6 (S.D. Ga. Jan. 18, 2017). Moreover, since the

County did not itself cause Nitty’s claimed injuries here, an injunction against the County would

not prevent or remedy such injuries in the future.

       For the foregoing reasons, Nitty lacks Article III standing to pursue his claim for injunctive

relief against Milwaukee County.

       C.      The Requested Injunction Would Violate Principles of Equity, Comity, and
               Federalism.

       Even if Nitty cleared the threshold for Article III standing, well-established principles of

equity, comity, and federalism would nevertheless bar his claim for injunctive relief as a matter of

law. As noted above, a federal court should enjoin a municipality only “sparingly” and in the “most

extraordinary circumstances.” Rizzo, 423 U.S. at 378–79. Principles of federalism and respect for


                                                 21

         Case 2:20-cv-01502-LA Filed 10/27/20 Page 21 of 24 Document 11
the municipal government’s “widest latitude” in conducting its own affairs must guide the exercise

of a district court’s equitable powers. Id.; Lyons, 461 U.S. at 112.

       These principles required the Court to abstain from enjoining the police departments in

Rizzo and Lyons, and they require the same result here. Nitty’s proposed injunction would rewrite

the Sheriff’s Office’s law enforcement policies and would embroil this Court in ongoing oversight

of the conduct, training, recruitment, disciplinary procedures, and use of force by the Sheriff’s

Office and its deputies, presumably enforced through the Court’s contempt power. This would

truly be a “major intrusion” into the traditional domain of local government, even greater in scope

than the “ongoing federal audit” rejected in O’Shea, 414 U.S. at 500–02. As the Court reiterated

in Lyons, it is not the role of a federal court, except in rare cases, to oversee the ongoing conduct

of local law enforcement. 461 U.S. at 113; see also Palmer, 755 F.2d at 578 (cautioning federal

courts not to meddle in or try to control the day-to-day operations of local government). Yet,

despite this case law, Nitty asks the Court effectively to disregard the principles of comity and

federalism; nothing in his complaint remotely justifies such an extraordinary request.

       Even setting federalism concerns aside, the scope of Nitty’s proposed injunction would

violate the basic equitable principle that “the nature of the violation determines the scope of the

remedy.” Rizzo, 423 U.S. at 378. Or, as the Court formulated the rule in Lewis v. Casey, the

“remedy must of course be limited to the inadequacy that produced the injury in fact that the

plaintiff has established.” 518 U.S. at 357. In Lewis, the injury which the Court was empowered

to remedy was the denial of required services to an illiterate inmate. Id. at 358. But the requested

injunction swept more broadly, seeking remedies also for non-English speakers, prisoners in

lockdown, and the general inmate population. The Court excised those portions of the requested

injunction as “not the proper object of this District Court’s remediation.” Id. The Court then denied



                                                 22

         Case 2:20-cv-01502-LA Filed 10/27/20 Page 22 of 24 Document 11
the remainder of the injunction as well because “two instances were a patently inadequate basis

for a conclusion of systemwide violation and imposition of systemwide relief.” Id. at 359.

       The same flaws beset Nitty’s request for injunctive relief here. He alleges one instance

where the individual defendants purportedly used excessive force and unlawfully arrested him

based on his race and protected speech. (See, e.g., Compl. ¶ 85.) But he seeks to prohibit the

Sheriff’s Office from considering a laundry list of other characteristics having nothing to do with

race or speech, including age, gender, economic status, and others. (Id. ¶ 114.) He also seeks to

revamp the Sheriff’s Office’s recruitment and training of deputies, even though he does not claim

that any failure to train caused his injuries. Id. These aspects of the injunction are grossly

overbroad. More fundamentally, the entire injunction is unwarranted because it seeks systemwide

relief across the entire Sheriff’s Office based on a single incident of alleged misconduct. The

Supreme Court rejected similar overreaching injunctions in Rizzo, Lyons, and Lewis, and this Court

should do the same here.

                                        CONCLUSION

       As demonstrated above, Nitty has not stated a claim upon which relief can be granted under

§ 1983 against either Captain Tricia Carlson or Milwaukee County. As a result, the Court should

enter judgment on the pleadings in these defendants’ favor on Count Five of the complaint.

       Further, because Nitty has no substantive claim against the County, the Court should also

dismiss Count Six seeking injunctive relief against the County. Insofar as Counts One through

Four likewise request an injunction against the County, they, too, should be dismissed. In the

alternative, even if Nitty has stated a plausible § 1983 claim against the County, his request for

injunctive relief should be dismissed because he lacks standing to pursue it and because the

injunction would violate well-established principles of equity, comity, and federalism.



                                                23

         Case 2:20-cv-01502-LA Filed 10/27/20 Page 23 of 24 Document 11
Dated at Milwaukee, Wisconsin this 27th day of October, 2020.

                                           HANSEN REYNOLDS LLC

                                           /s/ Andrew A. Jones
                                           Andrew A. Jones
                                           301 N. Broadway, Suite 400
                                           Milwaukee, WI 53202
                                           (414) 455-7676 (phone)
                                           (414) 273-8476 (fax)
                                           ajones@hansenreynolds.com

                                           EMILE BANKS & ASSOCIATES, LLC

                                           /s/ Emile H. Banks, Jr.
                                           Emile H. Banks, Jr.
                                           1200 North Mayfair Road, Suite 290
                                           Milwaukee, Wisconsin 53226
                                           (414) 777-0000 (phone)
                                            (414) 777-0090 (fax)
                                           emile@emilebankslaw.com

                                           Attorneys for Defendants




                                      24

 Case 2:20-cv-01502-LA Filed 10/27/20 Page 24 of 24 Document 11
